UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7188


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TONY TERRAIL DANIELS, a/k/a Two Tone,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:10-cr-00327-H-2)


Submitted:   December 17, 2015            Decided:   January 21, 2016


Before KING, FLOYD, and THACKER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Tony Terrail Daniels, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tony    Terrail    Daniels      appeals     the    district      court’s       order

granting     his   18   U.S.C.    § 3582(c)(2)        (2012)    motion        seeking    a

sentence reduction under Amendment 782. *                    Because we conclude

that the district court erred in calculating Daniels’ amended

Guidelines range, we vacate and remand to the district court for

further proceedings.

      “We review a district court’s decision to reduce a sentence

under § 3582(c)(2) for abuse of discretion and its ruling as to

the scope of its legal authority under § 3582(c)(2) de novo.”

United States v. Mann, 709 F.3d 301, 304 (4th Cir. 2013).                              “We

are   obliged      to   accord    substantial         deference     to    a    district

court’s      interpretation      of   its       own   judgment.”         Id.    at     305

(brackets and internal quotation marks omitted).                          A district

court abuses its discretion, however, “when it . . . relies on

erroneous     factual    or   legal    premises,        or   commits     an    error    of

law.”      United States v. Briley, 770 F.3d 267, 276 (4th Cir.

2014) (internal quotation marks omitted), cert. denied, 135 S.

Ct. 1844 (2015).

      Under § 3582(c)(2), a district court may reduce the term of

imprisonment “of a defendant who has been sentenced . . . based

      * Although the district court granted Daniels’ § 3582
motion, the reduction granted by the court was less than the
reduction sought by Daniels.



                                            2
on a sentencing range that has subsequently been lowered by the

Sentencing        Commission.”           18        U.S.C.     §    3582(c)(2).            Thus,

“[e]ligibility for consideration under 18 U.S.C. § 3582(c)(2) is

triggered only by an amendment listed in subsection (d) that

lowers      the    applicable          guideline         range.”          U.S.    Sentencing

Guidelines        Manual    §    1B1.10,      p.s.,       cmt.     n.1(A)    (2014).        “In

determining       whether,       and    to   what        extent,    a    reduction    in    the

defendant’s term of imprisonment . . . is warranted, the court

[must] determine the amended guideline range that would have

been applicable . . . if the [relevant] amendment[] . . . had

been in effect at the time the defendant was sentenced.”                                   USSG

§ 1B1.10(b)(1), p.s.

       Initially, we conclude that the court correctly determined

that     Daniels     is     eligible         for     a     sentence       reduction       under

Amendment 782, which lowered the base offense levels applicable

to   drug    trafficking         offenses.          See     USSG    App.    C    Amend.    782.

Daniels’ Guidelines range after the application of Amendment 782

is   108    to     135     months’      imprisonment.              The     court,    however,

calculated an amended Guidelines range of 120 to 135 months’

imprisonment and reduced Daniels’ sentence to 120 months.

       The court originally sentenced Daniels after the effective

date   of    the     Fair       Sentencing     Act        (FSA).         Accordingly,       the

statutory minimum sentence for Daniels’ drug offense is 5 years’

imprisonment, not 10.              Compare 21 U.S.C. § 841(b)(1)(B) (2012),

                                               3
with    21   U.S.C.      § 841(b)(1)(A)         (2006);   see     Dorsey   v.    United

States,      132    S.   Ct.    2321,     2335-36   (2012)      (holding       that   FSA

applies to defendants sentenced after effective date of August

3, 2010).          The court, therefore, erred in determining that the

bottom    of   Daniels’        amended    Guidelines      range    was   120    months’

imprisonment, rather than 108 months’ imprisonment.                            See USSG

§ 5G1.1(c)(2).

       Accordingly, we vacate the district court’s judgment and

remand so that the court may reconsider the extent of Daniels’

sentence       reduction       under      the    properly       calculated      amended

Guidelines range.          We dispense with oral argument because the

facts    and    legal    contentions       are    adequately      presented      in   the

materials      before    this     court    and    argument      would    not    aid   the

decisional process.

                                                             VACATED AND REMANDED




                                            4